Citation Nr: 9915288	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded in December 
1997 for further development.  The case is again before Board 
for appellate review.

The veteran's case was previously styled as whether new and 
material evidence had been submitted for entitlement to 
service connection for a bilateral hearing loss based upon a 
prior denial.  However, a review of the record reveals that 
the veteran was never notified of the November 1982 denial of 
his claim for service connection for hearing loss.  
Accordingly, that decision never became final and the 
veteran's claim will be adjudicated as a continuation of the 
original claim.  38 U.S.C.A. § 7105 (West 1991).


FINDING OF FACT

The veteran's bilateral hearing loss and bilateral tinnitus 
are not related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307 (1998). 

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1953 to 
December 1954.  His service medical records (SMRs) recorded 
hearing as 15/15 for the whispered voice test at the time of 
his preinduction physical examination in November 1952 and at 
the time of his separation examination in December 1954.  
There is no indication of any treatment for hearing-related 
problems or indications of any hearing loss during service.  

The veteran initially presented problems with his right hear, 
to include hearing loss, in 1979.  He originally was treated 
by C.V. DelliQuadri, D.O., in June 1979 for complaints of 
difficulty hearing in the right ear.  Treatment records from 
the Youngstown Osteopathic Hospital for June 1979 indicate 
that Dr. DelliQuadri performed a right exploratory 
tympanotomy, stapedectomy, excision of epithelial downgrowth 
and implacement [sic] of an Ehmke prosthesis.  However, there 
was no indication that the veteran's right ear condition was 
related to service.  

The veteran continued to have problems and was then treated 
by W. H. Lippy, M.D. in November 1979.  Treatment records 
from St. Joseph Riverside Hospital, dated in November 1979, 
reflect that Dr. Lippy performed a right labyrinthectomy.  He 
noted that the veteran had had a progressive hearing loss for 
years and entered for surgery.  The veteran's admitting 
diagnosis was right otosclerosis, and his discharge diagnosis 
was right chronic otitis media.  The treatment records did 
not refer to any relationship between the condition and any 
incident of service.

In December 1979, the veteran submitted a claim for his right 
ear condition.  He was denied service connection for 
labyrinthitis and otitis media in April 1980.  He was 
notified of that decision in June 1980.

In June 1982, the veteran filed a claim for service 
connection for hearing loss.  He said that he had suffered a 
gradual hearing loss in both ears over the years and related 
the hearing loss to service.  In support of his claim he 
submitted a letter from Dr. Lippy, dated in April 1982, which 
recounted the veteran's medical situation as it related to 
his ears and hearing.  The letter made no reference to any 
nexus between the veteran's hearing loss and any incident of 
service.  Included with the letter was a copy of an audiogram 
dated in November 1980.  Dr. Lippy stated that the audiogram 
showed no hearing in the right ear and a large conductive 
hearing loss in the left ear.

Associated with the claims file are the treatment records 
from Dr. DelliQuadri from the Cafaro Hospital (Youngstown 
Hospital) for the period June 1979 to October 1979.  The June 
1979 records are duplicative of records previously submitted.  
The October 1979 records reflect that the veteran refused to 
undergo a second surgery on his right ear.

The veteran was afforded a VA examination in August 1982.  An 
audiogram was performed which revealed an average pure tone 
hearing loss of 110 decibels in the right ear, and of 62 
decibel in the left ear.  Based upon the results of the 
audiogram, the examiner diagnosed the veteran with bilateral 
sensorineural hearing loss.  No opinion was provided to link 
the veteran's hearing loss with any incident of service.

The veteran was denied service connection for his hearing 
loss in November 1982.  However, there is no indication in 
the record that he was notified of this decision.

In September 1995, the veteran again sought to establish 
service connection for his hearing loss.  He indicated that 
he was a gunner on the 105 millimeter (mm) recoilless rifle 
and that he had suffered his hearing loss as a result of the 
firing of the weapon.  He also indicated that he suffered 
from ringing in his ears.  He said that he never complained 
about it at the time as it was a natural situation to have a 
loss of hearing from using heavy weapons.  He added that he 
did not know that the loss would become worse over the years 
and that he would require documentation of the problem in 
service.

In support of his claim the veteran submitted statements from 
two physicians, and both dated in February 1995.  The first 
statement, from Dr. DelliQuadri, noted that he had treated 
the veteran from October 1974 to October 1979 and performed 
surgery in 1979.  He noted that the 1979 diagnosis was 
conductive hear loss, worse in the right ear.  Dr. 
DelliQuadri opined that this could have been the result of a 
noise induced incident/trauma.  The second statement was from 
F. M. Rizer, M.D.  Dr. Rizer stated that the veteran had been 
followed in his office since November 1979.  He noted that 
the veteran had a history of noise exposure at work and in 
the military.  He stated that the veteran had a profound 
sensorineural hearing loss in the right ear which was thought 
to be secondary to surgery.  He also had a large conductive 
hearing loss in the left ear, thought to be secondary to 
otosclerosis.  

The veteran's claim was denied in January 1996.  In a May 
1997 supplemental statement of the case (SSOC) the RO 
acknowledged that the veteran was never notified of the 
November 1982 denial.

The veteran testified at a hearing before the undersigned 
Board member in Washington, D.C., in October 1997.  He 
described his duties in service with a heavy weapons company.  
He said that he fired the 105 mm recoilless rifle.  He 
indicated that he had to place the right side of his head 
next to the weapon when using the scope to sight his target.  
His head would be in this position when the weapon fired.  
The veteran said that he did use hearing protection on some 
occasions.  He said that his ears would ring after firing the 
weapon.  He did not seek treatment in service.  He related an 
encounter with a senior artillery officer, and stated that 
the officer told him that everyone in the artillery was hard 
of hearing.  He further testified that he had continued to 
experience a swishing sound in his ear since his separation 
from service.  He noted his post-service work experience as 
working at a steel stamping plant, fabricating plant and 
shipyard.  The veteran also submitted another letter from Dr. 
DelliQuadri, dated in October 1997 who said that the hearing 
loss "could have" been the result of trauma and being 
subjected to heavy infantry weaponry. 

Associated with the claims file is a February 1998 letter 
from Dr. Rizer.  Dr. Rizer noted that the veteran had been 
followed since November 1979 when he presented with a history 
of noise exposure at work, hearing loss for the prior three 
years and exposure to noise in the military.  He did not 
provide any connection between the veteran's diagnosed 
conditions and any incident of service.

Also associated with the claims file are the treatment 
records from the Warren Otologic Group, Dr. Lippy and Dr. 
Rizer, for the period from November 1979 to February 1998.  
The records reflect treatment for a labyrinthectomy, 
meningioma, fistula, acoustic tumor, and laryngeal mass.  
However, the treatment records do not associate the veteran's 
hearing loss with any incident of service.

Records from Dr. DelliQuadri were obtained for the period 
from October 1974 to October 1979.  They reflect evaluation 
for complaints of hearing loss beginning in 1974.  The 
records do not contain any statement that links the veteran's 
hearing loss to any incident of service.  Two notations, 
dated in February 1995 and October 1997, reflect that letters 
were prepared for VA.

The veteran was afforded a VA audiology examination in May 
1998.  His audiogram reflected an average decibel loss of 75 
in the right ear and 61 in the left ear.  His speech 
discrimination scores were 40 percent for the right ear and 
92 percent for the left ear.  The diagnoses provided were:  
predominantly sensorineural hearing loss right ear; 
conductive hearing loss left ear; and, constant bilateral 
tinnitus.  The examiner also said that it was his 
professional opinion that neither the hearing loss nor the 
tinnitus was a result of the veteran's military service.  He 
added that the conclusion was based on the hearing loss not 
being the pattern expected from acoustic trauma.  He noted 
the veteran's report of a surgical procedure in the right ear 
in 1969 [sic], and that the conductive hearing loss in the 
left ear was not from an acoustic trauma pattern.

The veteran was also afforded a VA ear examination in May 
1998.  The examiner noted that he had reviewed the veteran's 
claims file and letters from Dr. Rizer and Dr. DelliQuadri.  
He also noted the veteran's history of noise exposure in 
service related to the firing of the recoilless rifle.  He 
further noted the veteran's post-service work history of 
exposure to noise at an automobile stamping factory, steel 
fabrication plant and shipyard.  The examiner's assessment 
was that it was "possible" that a small portion of the 
veteran's hearing loss was secondary to noise exposure in 
service.  However, the majority of his hearing loss and 
tinnitus was probably caused by post-service ear surgery and 
presbycusis that had worsened over the many years since 
service.  The examiner also said that the veteran had a near 
normal bone line in the left ear which might be a marker of 
his generalized nerve damage that had occurred over the years 
by noise exposure.

In August 1998, the RO requested that the etiology of the 
veteran's hearing loss be clarified and the opinions of the 
audiologist and physician examiners be reconciled.  In 
September 1998, the Chief of the Audiology and Speech 
Pathology Service at the Cleveland, Ohio, VA medical center 
(VAMC) replied that he had discussed the veteran's case, to 
include his claims file and recent VA examinations, with a VA 
physician.  It was their opinion that the weight of the 
evidence was that neither the tinnitus nor the hearing loss 
were the result of military service trauma.  The Board notes 
that the Chief of Audiology was the audiologist that 
performed the veteran's audiology examination in May 1998.

Finally, the veteran presented additional testimony at a 
hearing in Washington, D.C., before the undersigned Board 
member in April 1999.  The veteran's testimony was cumulative 
of his October 1997 testimony.

II.  Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

The veteran is seeking service connection for hearing loss 
that he claims is due to acoustic trauma experienced in 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  In addition, service connection may be 
established if sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1998).

In this case, the veteran clearly meets the criteria to 
establish a current hearing loss disability and has a 
diagnosis of bilateral disability.  However, it still must be 
shown that the current diagnoses are related to service.  

The veteran's SMRs are negative for any indication of a 
hearing loss or tinnitus during service.  His hearing test at 
separation in December 1954 was 15/15.  The first documented 
evidence of a complaint of hearing loss is contained in the 
treatment records from Dr. DelliQuadri which showed the 
veteran seeking an evaluation for his hearing loss in 1979, 
more than 20 years after service.  However, the treatment 
records from Dr. DelliQuadri and the Warren Otologic Group 
reflect treatment for a condition that had its onset in the 
1970's with no reference to noise exposure in service 
contained in the actual treatment records.  In fact, Dr. 
Rizer stated in his February 1995 letter that the veteran's 
right ear hearing loss was probably secondary to his 1979 
surgery, and the hearing loss in the left ear was thought to 
be secondary to otosclerosis.  Noise exposure, both at work 
and in service were noted by history and not included as an 
etiological cause.  Moreover, Dr. Lippy, who performed one of 
the 1979 surgeries, did not associate the veteran's ear 
problems, to include hearing loss, with any incident of 
service.  

The only objective nexus evidence provided by the veteran are 
the February 1995 and October 1997 letters from Dr. 
DelliQuadri which allow that the veteran's hearing loss 
"could have been" the result of noise induced 
incident/trauma from service to include exposure to heavy 
weaponry.  No basis for the opinion was provided, either in 
the letters themselves or in the treatment records.  

In contrast, the VA audiologist unequivocally stated that 
there was no relationship between the veteran's hearing loss 
and tinnitus and any incident of service.  The VA physician 
stated that it was "possible" that a small portion of the 
hearing loss could be attributable to noise exposure in 
service.  However, the September 1998 clarification stated 
that, after review of the all the evidence, neither the 
tinnitus nor hearing loss was the result of military service 
trauma.  

The Board has considered the veteran's statements and 
testimony at his two hearings.  The veteran is credible and 
there is no reason to doubt his experiences in firing the 105 
mm recoilless rifle in service.  The Board must, however, 
view the evidence in its entirety in deciding his claim.  
Hence, while the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The opinions of Dr. DelliQuadri are viewed in context with 
the treatment he provided to the veteran and serve to well-
ground his claim.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997); see also Molloy v. Brown, 9 Vet. App. 513, 516-17 
(1996).  However, the evidence is equivocal at best.  The 
medical opinions provided by the May 1998 VA examinations and 
September 1998 clarification, for the most part, are 
unequivocal that no nexus exists.  The Board finds that the 
objective VA medical evidence is more persuasive on the issue 
of service connection.  Moreover, the comments of Dr. Rizer 
support the finding of a postservice incurrence.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral hearing loss and bilateral tinnitus.


ORDER

The claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

